COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      David Glen Mays v. The State of Texas

Appellate case number:    01-13-00296-CR

Trial court case number: B-120056-R

Trial court:              163rd District Court of Orange County

        On November 14, 2013, David Glen Mays filed with this Court his “Notice of a Conflict
of Interest with Appellant Attorney,” in which he requests his appointed counsel be removed and
Appellant’s brief be withdrawn.
       Mays contends he has a conflict of interest with his appointed counsel and has filed a
formal complaint with the State Bar of Texas. Filing a complaint with the State Bar of Texas,
however, does not create a conflict of interest amounting to ineffective assistance of counsel.
See Owens v. State, 357 S.W.3d 792, 794 (Tex.App.—Houston [14th Dist.] 2011, no pet.).
       This court has no jurisdiction to appoint or dismiss counsel in any case. Only the trial
court has jurisdiction over appointed counsel. Further, Appellant is not entitled to “hybrid
representation,” which is defined as representation partly by counsel, partly by self. See, e.g.,
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Pro se motions filed by a
criminal defendant already represented by counsel may be disregarded. Id.


       The motion is DENIED.


       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    X Acting individually    Acting for the Court


Date: November 26, 2013